Mr. Presiding Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Mortgages, § 226*—when grantee not presumed to have assumed payment of debt. It will not be presumed that the grantee of real estate subject to a mortgage indebtedness has undertaken to pay off such indebtedness and relieve the grantor of his obligation to make such payment, unless it is plainly provided in the instrument of conveyance accepted by the grantee that he shall pay such indebtedness, or it is otherwise so provided by contract to which he is a party. 2. Mortgages, § 226*—when parol evidenc admissible to construe agreement as to assumption of debt. Pai Menee held admissible to explain the language of a mern'o, agreement with reference to whether the party signing tht "reed to pay incumbrances on real estate in case he purchai ' 3. Mortgages, § 33*—parol evidence. Parol evic. .iSsible to show that a deed which is absolute in form , intended to he an equitable mortgage. 4. Mortgages, § 222*—when memorandum agreement oes not assume payment of mortgage indebtedness. A memorandum agreement entered into by a person considering the purchase of real estate, held not to show, when considered with or without the deed, any intention on his part to assume payment of a mortgage indebtedness against the property in case he should take the property. 5. Contracts, § 206a*—when third Party entitled to enforce contract. Before a third party can acquire a right which he can enforce in a contract between others, he must be a party to the consideration or the contract must have been entered into for his benefit.